i
    AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                    FILED
                                          UNITED STATES DISTRICT CO lJR~ ,, FEB- 1 8"2020 ·
                                                                                                       CLERK. U.S. DISTRICT COURT
                                             SOUTHERN DISTRICT OF CALIFORNI1 i~UTHERl~_Tl~lCT OF CALIFORNIA
                                                                                                                               DEPUTY
                UNITED STATES OF AMERJCA                               JUDGMENT IN A CRIMINAL CASE
                                     v.                                (For Offenses Committed On or After November 1, 1987)

                        OSCAR SANCHEZ                                     Case Number:         20CR0276-DMS

                                                                        Grant Eddy CJA
                                                                       Defendant's Attorney
    USM Number                       78088298
    • -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)         1 of the Information

     D  was found guilty on count(s)
        after a plea of not 1miltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                             Count
    Title & Section                       Nature of Offense                                                                Number(s)
    18 USC 751(a) and                     ESCAPE FROM FEDERAL CUSTODY                                                          1
    4082(a)




         The defendant is sentenced as provided in pages 2 through               2            of this judgment.   1


     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
     D   The defendant has been found not guilty on count(s)

     D   Count(s)                                                 is          dismissed on the motion of the United States.

          Assessment: $100.00 ordered waived.


     D    JVTA Assessment*: $
          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     IZI No fine                  D Forfeiture pursuant to order filed                                                . , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or ,mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant's economic circumstances.




                                                                        HON. Dana M. Sabraw
                                                                        UNITED STATES DISTRICT JUDGE
.f

     AO 245B (CASD Rev. 1/19) Judgment in a Criminal'Case

     DEFENDANT:                OSCAR SANCHEZ                                                            Judgment - Page ·2 of 2
     CASE NUMBER:              20CR0276-DMS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
      TWO (2) MONTHS concurrent to 18cr4025-DMS.




      •     Sentence imposed pursuant to Title 8 USC Section l 326(b).
      •     The court makes.the following recommendations to the Bureau of Prisons:




      •     The defendant is remanded to the custody of the United States Marshal.

      •     The defendant must surrender to the United States Marshal for this district:
            •     at                              A.M.              on
            •     as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Bureau of
      •     Prisons:
             •    on or before
             •    as notified by the United States Marshal.
             •    as notified by the Probation or Pretrial Services Office.

                                                             RETURN
      I have executed this judgment as follows:

             Defendant delivered on
                                      -------------·to-----------------

       at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                         UNITED STATES MARSHAL



                                           By                    DEPUTY UNITED STATES MARSHAL



                                                                                                             20CR0276-DMS
